UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7261



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CATALIN LIVIO BUCULEI,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-99-0332; CA-03-995-WMN)


Submitted:   December 16, 2004         Decided:     December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Catalin Livio Buculei, Appellant Pro Se. Thomas Michael DiBiagio,
United States Attorney, Barbara Slaymaker Sale, Assistant United
States Attorney, Andrew Clayton White, Lynne Ann Battaglia, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Catalin Livio Buculei seeks to appeal from the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).            The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                     28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his   or    her     constitutional       claims    are   debatable    and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                We have independently reviewed

the record and conclude that Buculei has not made the requisite

showing.         Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts      and    legal   contentions      are    adequately    presented     in   the

materials        before   the    court    and     argument    would   not    aid   the

decisional process.



                                                                            DISMISSED




                                          - 2 -